Title: To James Madison from Robert R. Livingston, 29 August 1804
From: Livingston, Robert R.
To: Madison, James



No. 113
Sir
Paris 29th August 1804
Since my letter of yesterday I have received the enclosed note on the Subject of the trade with hispaniola: You will find in it a certain degree of asperity, which I feared from the Soreness that they yet feel relative to that Island, & the massacre of which they have just heard: But as this note was written too Soon after the receipt of mine to admit of any communication with the Emperor who is Still absent, I doubt not that it has been built upon Some letters from Mr Pichon: I found upon my former notes a disposition, as I informed you, to enter into Some arrangements with us which, I doubt not, we Shall be able to effect; tho’ there are Some dangerous principles in the note I Send which has been written by Mr. Hauterive yet I think it will be best to let it lay a few days unanswered, that they may cool a little & indeed as the Emperor holds his Court at Aix-la-chapelle for the present, & all the Ministers, as well as the Corps diplomatique, have Set off to meet him there, nothing can be done till they return here, which will be in about one month. Not being accredited by new letters I am Saved the expence & trouble of this Journey of 300 miles.
I have the honor to enclose letters which I have received from Comr. Preble; neither the interposition of France or Russia Seems to have been of much avail, very probably from the infidelity of the Agents, as Preble intimates, & from the irritation, as I feared, at the loss of the Ship.
Tho’ I have received yet no formal answer to my note on the Subject of the debt, yet I believe I have pretty well ascertained that it will reject any new negotiation & that it will insist that we were to pay the whole of the debts due before the Treaty of Morfontaine that came within the description of the Treaty even if it exceeded the Sum of 20,000,000. On the Subject of West Florida I fear too that Spain has secured their support. It will be easy to guess how but the note is yet unanswered and will remain so some time. I regret extremely that we had not taken possession. It would have entirely changed the face of affairs here as France must then have supported us least it should occasion a war. If the president thinks the measure too hardy at present I think it would be well to negotiate a purchase combined with a cession of some territory to the west which will place what they anxiously wish a barrier between Mexico and us or if preferred a settlement of the dispute by commissioners to be mutually named. I have purposely avoided in my note to go into a full display of the arguments you make use of for the Support of our right, because I think they may be more advantageously used when a discussion is opened upon the Subject, they are Such as appear to me to carry conviction with them & must prevail if the business is to be settled by commissioners [ & at] all events it will be well to hear the ground they put the matter upon in reply to my note. I have this moment from the best authority that the note [on St Domingo] was signed and sent [me] by mistake the moment Mr. Talleyrand was setting [off] for Aix-la-chapelle instead of the note on the debts which must now go to him there to be Signed. It was intended that the Emperor’s opinion Should have been taken on the first before it was Sent. I am very Sorry it was not as I think upon consultation they would have rendered it less exceptionable. This confirms my first idea that it was written by Mr. Hauterive on the moment and grounded on Mr. Pichon’s note to you. I have the honor to be Sir With the most respectful attachment Your most hum: Obt Servt
Robt R Livingston
